Citation Nr: 1827980	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-41 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a bilateral foot condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). At that hearing, the Veteran waived RO consideration of new evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the claim for an increased rating for a bilateral foot condition, the Board notes that the last VA examination the Veteran had to evaluate his service-connected foot disability was in March 2012.  At his March 2017 hearing, the Veteran testified that subsequent to this examination, he had additional surgeries on his feet and had some of his toes amputated.  As a result, and in light of the Veteran's detailed hearing testimony, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's bilateral foot condition.  38 C.F.R. § 3.159(c)(4).

The Board notes that a favorable decision on the claim for an increased rating for a bilateral foot condition could impact upon the Veteran's claim for TDIU.  Thus, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claim currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the AOJ must adjudicate the TDIU claim in conjunction with readjudication of the issue on appeal, taking into account the findings from the Veteran's Social Security Administration (SSA) records.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. Afford the Veteran a VA foot examination to ascertain the current severity and manifestations of his bilateral foot condition.  The claims file must be reviewed by the examiner.  The most up-to-date Disability Benefits Questionnaire must be employed, and all opinions and conclusions must be supported by a rationale.  

The examiner is additionally requested to interview the Veteran and specify all subjective complaints and objective symptoms associated with the Veteran's service-connected disability.  All social and occupational impairment caused by this disability must be described in full.  

The examiner is also requested to consider the Veteran's service-connected disabilities in total (as listed in a December 2012 rating decision) and describe the extent to which those disabilities, without regard to age or nonservice-connected disabilities, preclude the Veteran from securing or following a substantially gainful occupation.  The examiner is requested to consider the determination by the SSA that the Veteran is completely disabled and unable to work.
3. Then, readjudicate the Veteran's claims.  If either determination remains unfavorable, furnish his and his representative with a Supplemental Statement of the Case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




